Continuation Sheet (PTO-303)

Response to Arguments
The amendment filed in reply to the final rejection has been considered but is not deemed to place the application in condition for allowance and will not be entered because the proposed amendment raises new issues that would require further consideration and/or search.  The amended independent claim(s) now add(s) limitations creating a new scope not previously examined.  The amendment raises new issues into the prosecution of the instant application and would thus provide grounds for a new search and further consideration. Specifically, The proposed amendment lacks support in the originally filed specification. There is no positive recitation of the limitations in the text. The amendment appears to attempt to describe the figures. However, "an angle substantially opposite" would require 112 rejections due to "substantially" being a relative term that is not defined by the specification or claim. Also, the limitations require 112 rejections because "wherein the upper portion is formed with a first slope having a first rise and the lower portion is formed with a second slope having a second rise, the first rise comprising an angle substantially opposite the second rise" requires a "rise" (i.e. a straight line) to comprise an angle. An angle is inherently defined by the intersection of two lines. These would require 112a and 112b rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is vailable to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kevin Parendo/Primary Examiner, Art Unit 2819